DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-13, in the reply filed on 16 September 2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement filed 7 April 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because, as to Non-Patent Literature document # 2, a copy was not provided, as to Non-Patent Literature document #3, only the list of cited documents has been reviewed, as to Non-Patent Literature documents # 5 and 7, no English language translation has been provided.  The named documents have been placed in the application file, as to those present, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In line 1, the feature, “the ink” lacks a definitive antecedent basis.  It is not clear whether the feature is intended to be the ink introduced in Claim 6 or the ink introduced in Claim 1. The scope of the claim is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 8-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shigeta, U.S. Patent Application No. 2010/0327525, in view of Soules, U.S. Patent No. 5,259,907.  As to Claim 1, Shigeta teaches a playing card comprising a first layer (base paper) on which a suit and rank are printed, an intermediate layer having a dark color, noting black, that impedes transmission of visible rays,  from the first layer, paragraphs 0023 and 0038.  Shigeta teaches that a pattern (design) may be printed on a side opposite the suit and rank, paragraph 0023.  Given that an intermediate layer is present, it follows that the pattern is printed on a surface of  a second layer and that the intermediate layer impedes transmission of visible rays between the first and second layers , thereby obscuring visibility from the surface of the second layer of the suit and rank printed on the first layer.  Shigeta is silent as to an ink that substantially transmits infrared rays being used for printing suit and rank.  Soules teaches a laminated playing card having a visible suit and rank printed on a first layer and a visible pattern printed on a second layer, Col. 11, ln. 55-59 and see Figure 5 A-D.  The suit and rank may be printed with ink that substantially transmits infrared rays, Col. 10, ln. 52-55, noting infrared permeable ink.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Shigeta with visible infrared permeable ink printed suit and rank, as taught by Soules, to provide Shigeta with a card less vulnerable to perception of suit and rank on the second layer, when infrared light is present on the first layer.  As to Claim 2, Soules teaches that the visible ink may be generally infrared permeable, as discussed above.  It follows that, in order to be infrared permeable, the ink must be at least substantially carbon free.  As to Claims 3 and 4, Shigeta, as modified, discloses the claimed invention except for providing that the ink may be substantially, but not completely carbon free, or that the ink may contain no carbon.  It would have been obvious to one of ordinary skill in the art at the effective filing date to select an infrared permeable ink being substantially but not completely carbon free, or an ink containing no carbon, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (CCPA 1960).  As to Claim 6, Soules teaches that the pattern may be printed as a conventional design, Col. 12, ln. 22-23, and that the design is visible to the human eye, Claim 10.   As to Claims 8 and 13, Soules teaches that the intermediate layer may additionally impede the transmission of infrared rays, Col. 6, ln. 7-8.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Shigeta, as modified, with an infrared impermeable intermediate layer, as taught by Soules, to provide Shigeta, as modified, with an intermediate layer capable of preventing passage of infrared rays to yield the predictable result of further impeding the view of suit and rank from a second side of the card.  As to Claim 9, Shigeta teaches that the playing card may be one of a plurality of cards of one or more decks of cards cut by a cutting machine from a card base sheet formed of the first, second and third layers, paragraphs 0023 and 0038, noting that cards may comprise an intermediate layer, suggesting that a plurality cards may be cut by a cutting machine from a base sheet.  It would have been obvious to one of ordinary skill in the art at the effective filing date to include an intermediate layer, as suggested to provide a plurality of cards formed of a first, second, and intermediate layer cut by a cutting machine from a base sheet.  As to Claim 10, Shigeta teaches a set of shuffled playing cards formed of a plurality of playing cards shuffled by a shuffle machine, see Abstract.  Shigeta, as modified by Soules, is applied as in Claim 1, with the same obviousness rationale being found applicable regarding the first, second, and intermediate layers of a card.  Shigeta, as modified, discloses the claimed invention except for indicating that the card may be duplicated with regard to each of the shuffled playing cards of the set.  It would have been obvious to one having ordinary skill in the at the effective filing date to duplicate the card repeatedly to form a set of cards, as claimed, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  As to Claim 11, Shigeta teaches that a unique shuffled playing card ID code (unique ID) may be assigned to a set of playing cards, and others of the plurality of unique shuffled playing card ID code may be assigned to other sets of shuffled playing cards, paragraph 0034, noting that a shuffled card ID code is generated for each set.  
Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shigeta, as modified by Soules, as applied to claim 1 above, and further in view of Soltys et al., U.S. Patent Application No. 2006/0001217.  Shigeta, as modified, substantially shows the claimed limitations, as discussed above.  Shigeta, as modified, is silent as to a code printed on the first layer.  Soltys teaches a playing card having a first layer including printed suit and rank, paragraph 0034.  A code may be printed of an invisible ink (not visible to humans) on the first layer, paragraph 0035.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide a code of invisible ink on the first layer, as taught by Soltys, to provide Shigeta, as modified, with an invisible machine readable code to yield the predictable result of providing card identification without disturbing the conventional appearance.  
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shigeta, as modified by Soules, as applied to claim 1 above, and further in view of Roth, U.S. Patent No. 4,707,594.  Shigeta, as modified, substantially shows the claimed limitations, as discussed above.  Shigeta, as modified, does not specify that the pattern is printed by an ink that impedes visibility based on infrared rays.  Roth teaches that a back portion of a card may be printed with carbon ink, Col. 4, ln. 60-63.  It would have been obvious to one of ordinary skill in the art at the effective filing date to print the pattern with carbon ink, as taught by Roth, to provide Shigeta, as modified, with a known substitute ink.  It follows that the carbon ink would impede visibility of suit and rank from the second layer based on infrared rays.  Claim 7 is treated as best understood in view of the rejection under 35 USC §112(b).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, 10, 11, 13, 14, 15, 16,  of copending Application No. 16/652,741 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the copending application discloses the limitations of Claim 1.  Claim 9 of the copending application discloses the limitations of Claims  2, 4,  and 7.  Claim 8 of the copending application discloses the limitations of Claim 3. Claim 10 of the copending application discloses the limitations of Claims 5 and 12.  Claim 11 of the copending application discloses the limitations of Claim 6.  Claim 13 of the copending application discloses the limitations of Claims 8 and 13.  Claim 14 of the copending application discloses the limitations of Claim 9.  Claim 15 of the copending application discloses the limitations of Claim 10.  Claim 16 of the copending application discloses the limitations of Claim 10.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1, 2, and 5-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of copending Application No. 16/148,514 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the copending application discloses the limitations of Claims 1, 2, and 7.  Claim 6 of the copending application discloses the limitations of Claims 5 and 12.  Claim 8 of the copending application discloses the limitations of Claim 6.  Claim 3 of the copending application discloses the limitations of Claims 8 and 13.  Claim 7 of the copending application discloses the limitations of Claim 9.  Claim 4 of the copending application discloses the limitations of Claim 10.  Claim 5 of the copending application discloses the limitations of Claim 11. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        24 October 2022